PER CURIAM.
This is another in a recent line of cases wherein the trial judge attempted to depart from the sentencing guidelines without the benefit of a guidelines scoresheet or being advised of the defendant’s presumptive guideline sentence. Accordingly, on the authority of and for the same reasons stated in Ford v. State, 467 So.2d 832 (Fla. 2d DCA 1985), we vacate defendant’s sentence *1106for aggravated battery imposed at his probation revocation hearing and remand for resentencing.
REVERSED and REMANDED.
GRIMES, A.C.J., and LEHAN and HALL, JJ., concur.